F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 28 2000
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 99-6003
          v.                                         (W.D. Oklahoma)
 WILLIAM ELMO GAINES,                             (D.C. No. CV-97-719-C)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      William Elmo Gaines seeks a certificate of appealability to appeal the

district court’s denial of his 28 U.S.C. § 2255 motion. A jury convicted Gaines of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
one count of conspiracy to distribute cocaine powder and/or cocaine base in

violation of 21 U.S.C. §§ 841(a), 846 and one count of distribution of cocaine

base in violation of 21 U.S.C. § 841(a)(1). Gaines was sentenced to a 292-month

term of imprisonment. We affirmed his convictions and sentence. See United

States v. Gaines, No. 94-6408, 1995 WL 678504 (10th Cir. Nov. 15, 1995).

      On April 30, 1997, Gaines filed a pro se motion pursuant to 28 U.S.C.

§ 2255, raising two claims for relief: (1) the government’s knowing use of

perjured testimony to secure his conviction requires reversal, and (2) he was

denied effective assistance of trial counsel on three grounds: (a) failure to

investigate, (b) failure to consult with Gaines, and (c) failure to subject the

government’s case to the adversarial testing process. The district court denied

Gaines’ motion, finding that Gaines’ first claim was procedurally barred since he

did not raise the issue on direct appeal. The district court also rejected Gaines’

claim of ineffective assistance of counsel, finding that “nothing asserted by

defendant amounts to either deficient performance of counsel or could be said to

have resulted in prejudice to the outcome.” United States v. Gaines,

No. CR-94-64-C, slip op. at 4 (W.D. Okla. Aug. 31, 1998) (Order). The court

denied Gaines’ motion for reconsideration on September 23, 1998.




                                          -2-
      On appeal, 1 Gaines reasserts the issues raised below 2 regarding ineffective

assistance of counsel. 3 After careful review of the materials submitted by Gaines,

and construing his pleadings liberally, we conclude that the analysis and

conclusions set forth in the district court’s August 31, 1998, order are correct.

      For substantially the reasons stated in the district court’s order, we

conclude that Gaines has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Accordingly, we GRANT his




      1
       We previously ordered the parties to address the jurisdictional issue of
whether Gaines filed a timely notice of appeal. Although the government notes
the disputed facts over the filing date of Gaines’ pro se notice of appeal, we apply
the “prisoner mailbox rule,” which treats the date Gaines placed his motion in the
prison mailbox as the filing date, see Houston v. Lack, 487 U.S. 266 (1988), and
consider the appeal timely filed.
      2
       Gaines does not raise the allegation regarding knowing use of perjured
testimony by the government as an independent issue, but raises the issue in the
context of ineffective assistance of counsel.
      3
        Gaines also argues that his appellate and trial counsel were ineffective for
failing to argue that the district court lacked jurisdiction over him under 21
U.S.C. §§ 841, 846. When a party advances arguments available but not
presented to the trial court, and had ample opportunity to make the point in the
trial court, the issue will not be entertained on appeal. See United States v.
Olivo, 69 F.3d 1057, 1066 (10th Cir. 1995). In any event, the argument is
meritless.

                                         -3-
motion for leave to proceed in forma pauperis, DENY the request for a certificate

of appealability, and DISMISS the appeal.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -4-